DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on 10/14/2021 is acknowledged.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Independent claim 1 discloses an oscillating positive displacement pump. Some of the critical limitations in this claim are: i) the plurality of coils (41) or the plurality of permanent magnets (42) are arranged on the mobile part (20) of the drive (10) respectively, magnetic fields with an alternating direction are adapted to flow through the plurality of coils (41) upon energization, the plurality of coils having alternating winding directions, said magnetic fields being generated by the plurality of permanent magnets (42) due to an alternating polarization and being conducted into the coils (41) via magnetic poles (24),ii) at least one guide member (50a, 50b) is provided on the drive (10), which permits the mobile part (20) to move along only one degree of translation freedom,iii) the positive displacement pump (1) is a diaphragm pump and the displacement element (40) is a diaphragm and the drive (10) is an electrodynamic drive free of pole pieces on the coils.
Kohli et al. (US 2013/0183173) discloses a similar oscillating positive displacement pump (1) with a diaphragm (7) driven by a mobile part (8). However, Kohli only discloses a magnetic armature (8) and a single coil (9) and so fails to disclose limitation i) mentioned above. Kohli also does not describe any guide member that permits the mobile member to move along only one degree of translation freedom (note that translations is defined along a vertical axis in the instant specification). 
Freudenberger et al. (US 2007/0040454) discloses a similar oscillating positive displacement pump (see Figure 3) with a diaphragm (13) driven by a mobile part (20). However, Freudenberger only discloses a thrust member (20) and a single coil (2) and so fails to disclose limitation i) mentioned above. Freudenberger also does not describe any guide member that permits the mobile member to move along only one degree of translation freedom (note that translations is defined along a vertical axis in the instant specification). 
Kaufmann et al. (US 8,366,414), West (US 2017/0298919), Ishii et al. (US 9,488,166) and Rochat (US 9,050,408) all disclose oscillating diaphragm pumps but fail to anticipate or render obvious one or more of limitations i)-iii) mentioned above. 
Hence, these limitations in combination with the remainder of the limitations in claim 1 are thought to be novel and unique. Due to these reasons, claim 1 and its dependent claims are deemed allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINICK L PLAKKOOTTAM whose telephone number is (571)270-7571. The examiner can normally be reached Monday - Friday 12 pm -8 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746